DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responding to Applicant’s Amendment filed on 10/27/2022. Claims 1-17 are pending in the office action.
Claim 1 have been amended.
Claims 1-9 have been elected for consideration.
Claims 10-17 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kweon et al., (U.S. Pub. 2018/0177075).
With respect to claim 1: Kweon discloses a wireless charging module (‘075, the abstract, a wireless charging transmitter), comprising: 
a magnetic shield part (‘075, fig. 1-4, a magnetic shielding sheet 130); 
a coil disposed on the magnetic shield part (‘075, fig. 1-4, coils 112, disposed on the magnetic shielding sheet 130); and 
a first heat dissipating layer disposed on the surface of the coil away from the magnetic shield part (‘075, fig. 1-4, a heat dissipation bracket 120 has seating groove for coils 112 seating and way from magnetic shield part from coils 112, see par. 57, par. 71 and also fig. 7, coating layer 126 having heat dissipated capability, par. 80-81).
wherein the first heat dissipating layer is a spraying layer, coating layer, physical vapor deposition layer, evaporation layer or sputtering layer on the coil (‘075, fig. 6-8, par. 80-82, heating dissipation may include a plastic material having heat dissipating capability or a coating layer 126 having heating dissipating capability).

With respect to claim 4: Kweon discloses the wireless charging module according to claim 1 further comprising a second heat dissipating layer disposed on the surface of the magnetic shield part way from the coil (‘075, fig. 1-4 and 6-8, heat dissipation plate 140 disposed on the surface of the magnetic shield 130 away from the coil 112, see par. 47 and par. 97-99). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al., (U.S. Pub. 2018/0177075) in view of Li et al., (CN-109462973-A).
With respect to claim 2-3 and 5-6: Kweon does not discloses the features recited in claims 2-3 and 5-6, such as (claim 2) a first adhesive member to bond between coil and the magnetic shield part and (claim 5) a second adhesive member to bond between the magnetic shield part and heat dissipating layer, (claims 3 and 6) wherein the adhesive member is a double-sided tape, a thermal conductive film or a thermal paste. Instead Kweon teaches that these members/layers attached together using to bolt members via holes 127 (‘075, fig. 1, 127 and also see par. 86-88).
Li teaches a magnetic field sheeting sheet and manufacturing method (Li, the title and abstract) (claims 2 and 5) that includes a magnetic sheet 11, a protection film 12, a first adhesive layer 13, a protective layer 14, and a second adhesive layer 15 (Li’s fig. 1, see description (reproduction, page 2)). (claims 3 and 6) wherein the first and second adhesive layers are a double-sided adhesive tape (Li’s background technology (reproduction, page 2)) and the first adhesive layer 13 between protective film 11 and magnetic sheet 11 and the second adhesive layer 15 is bonded on the protective layer 14 (Li’s fig. 1, see description (reproduction, page 3)). The productive layer has heating conducting function to get the heat of coil out and reducing heat of the coil (Li’s description (reproduction, page 3)), such as heat dissipating layer/member.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling data of claimed invention to combine Li and Kwoen to modifying Kwoen’s bolting assembly process by using Li’s bond layers between layers/members of the magnetic field shielding plate 10 for the wireless charging product that reducing even decomposition and lower eddy current loss (Li’s background technology, page 1).

With respect to claim 7: Kweon teaches the thickness of the heat dissipated bracket 120 (i.e., first dissipated layer) is the same of sum of the thickness of first coil 111 and second coils 112 (‘075, fig. 1-4 and par. 72) and the thickness of the heat dissipated layer 140 (i.e., second dissipated layer) is 1mm (‘075, par. 100), while the magnetic field shielding sheet 0.05 mm or less as the relation 0<A/B<1 with the thickness of the heat dissipated layer 140.
Kweon does not teach the thickness of the first heat dissipating layer and the second heat dissipating layer is 5-20 um.
Li teaches the productive layer 14 formed on another layers of the magnetic sheet 11, thickness control is between 0.1 nm -1.0 mm as manufacturing process of the productive layer 14 (i.e., dissipated layer) can be spraying, brush coating, immersion, casting, weather physical deposition, meteorological chemical deposition or vapour deposition (Li’s description (reproduction page 3)).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling data of claimed invention to combine Li and Kwoen to modifying Kwoen’s dissipating layers/members 120 and 140 by using Li’s productive layer 14 (i.e., dissipated layer) can be spraying, brush coating, immersion, casting, weather physical deposition, meteorological chemical deposition or vapour deposition (Li’s description (reproduction page 3)) as the thickness is controlled between 0.1 nm -1.0 mm, that is obviously the thickness of the first heat dissipating layer and the second heat dissipating layer would meet the range 5-20 um. (In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

With respect to claim 8: Kweon and Li teach wherein the thermal conductivity coefficient of the first heat dissipating layer and the second heat dissipating layer is between 0.5-2000 W/mK (‘075, par. 18, the heat dissipated plate is formed of aluminum (Al)). Thus, the thermal conductivity coefficient of heat dissipating layer is inherent as the physic property has thermally conductive coefficient between 0.5-2000 W/mK, see Thermodynamics and Heat Transfer, 3.14.5 Thermal Conductivity Coefficient, J. Carvill, in Mechanical Engineer's Data Handbook, 1993).

With respect to claim 9: Kweon and Li teach the heat dissipated plate is formed of aluminum (Al) (‘075, par. 18, the heat dissipated plate is formed of aluminum (Al)). The aluminum is covered with oxides surface have radiation coefficient 0.95 (as default) (see  Radiation coefficient - T&M Atlantic (tmatlantic.com).). Thus, the radiation coefficient of aluminum would within the range of 0.90-0.95. (In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851